ORDER
PER CURIAM.
The court considers whether this appeal should be dismissed.
*1024This appeal involves an action by James and Karen Zablosky to halt foreclosure on property located at 187 Country View Lane, Floresville, Texas. The Zabloskys appeal.
This court is a court of limited jurisdiction, which does not appear to include jurisdiction in this matter. 28 U.S.C. § 1295. Rather, it appears the proper forum would be the United States Court of Appeals for the Fifth Circuit. Additionally, on September 3, 2013, the Zabloskys filed with the district court a motion to withdraw their appeal, and thus it may be that it would be unnecessary to transfer this appeal to the Fifth Circuit.
Accordingly,
It is Ordered that:
(1) Absent objection received within 21 days of the date of this order, this appeal will be dismissed.
(2) The briefing schedule is stayed.